DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



1.	Claims 1-12, 15-20, 23- 24, 46-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 as amended as well as new claims 46-47 and 48 are rejected because it is unclear what is meant by “said photoluminescence is absorbed by said fluorophores over distances of …”.
Specifically, is “distances” referring to a distance between fluorophores, is this the distance in which the fluorophores are embedded (i.e. depth in the medium), etc.? The specification does not provide any clarity to the meaning of the phrase.
Given the indefiniteness of claims 1, 46-47 and 48, the claims cannot be interpreted for the purpose of applying prior art. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, the limitations of claims 4 and 5 are already recited in amended claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 50 is/are rejected under 35 U.S.C. 102(a1 and a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Edwards (US Pub 20140117253).
Regarding claim 50: Edwards teaches an optical element comprising a plurality of fluorophores disposed in a medium wherein the fluorophores are quantum dots that can comprise CuInS2, CuInSe2, etc. (abstract, 0026, 0051, 0063-0067). 
Regarding the limitations that the fluorophores have a quantum yield of greater than 50%, an absorption spectrum with a maximum intensity at less than 400nm, the fluorophores emitting a spectrum of light having a maximum intensity at 400-1200nm it is noted that given that Edwards fluorophores are quantum dots of CuInS2 of CuInSe2 which is the same as Applicants’ fluorophores, one having ordinary skill would reasonably conclude the same properties and effects to be present absent an evidentiary showing the contrary (MPEP 2112). 
	Regarding the limitation that the medium is at least partially transparent at the wavelength where the maximum intensity of the emission spectrum is realized, given that Edwards teaches their medium, as well as their entire element, being light transmissive for the emitted light, one having ordinary skill would reasonably conclude it 
	Alternatively, Edwards does teach their medium being a light transmissive material and as Edwards suggests polymers such as polycarbonate and acrylics are known light transmissive materials (see 0050 for example), it would have been obvious to one having ordinary skill at the time of invention to make Edwards’ medium with polycarbonate or acrylics in order to obtain a desirable light transmissive material. Given that these are the same medium materials disclosed by Applicants’, one having ordinary skill would reasonably conclude the same transparency properties to be present absent an evidentiary showing to the contrary (MPEP 2112). 
	Edwards element is not coupled to a PV cell.  

3.	Claim(s) 50 is/are rejected under 35 U.S.C. 102(a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over McDaniel (US Pub 20170341346).
Regarding claim 50: McDaniel teaches an optical element comprising a plurality of fluorophores disposed in a medium (abstract). The fluorophores have a quantum yield in the range claimed (see 0014, 0059). 
	Regarding the limitations that the fluorophores have an absorption spectrum with a maximum intensity at less than 400nm, the fluorophores emitting a spectrum of light having a maximum intensity at 400-1200nm and the medium being at least partially transparent at the wavelength where the maximum intensity is realized it is noted that given that McDaniel’s fluorophores are quantum dots of CuInS2, CuInSe2, ZnS or ZnSe (abstract, 0014, 0040, 0053, 0061-0063) which is the same as Applicants’ fluorophores and McDaniel’s medium can be cellulose, acrylate, epoxy, ionoplast, PMMA, silicon, 
	Although McDaniel does teach that their optical element may be coupled to a PV in par. 0044, can be coupled to a PV in par. 0069, and suggests that such coupling is a preferred embodiment in par. 0059, it is noted that McDaniel’s element is made prior to any coupling (see 0065-0066, 0067, Figure 6 for example). As such, even if McDaniels was to desire coupling, their optical element would not be coupled during intermediate processing (prior to coupling) thereby meeting the claim. 
Additionally, it is noted that McDaniel’s teaching that their element “may be” or “can be” coupled and discloses such coupling as merely preferred clearly suggest that such coupling is not required again meeting the claim.
Alternatively, in the instance Applicants attempt to argue that McDaniels does not anticipate the claim due to their coupling teaching, it is noted that initially it is clearly suggested by McDaniel that such coupling is merely a preferred embodiment and it has been held by the courts that a reference is not limited by their preferred embodiments. Additionally, even if it is argued that McDaniels desires such coupling, eliminating an element and its function has been held by the courts to be prima facie obvious absent a showing of unexpected results (see MPEP 2144.04, II A). In the instant case, McDaniels clearly teaches that the coupling is merely used to have the element generate electricity (see par 0029 for example) and it would have been obvious to one having ordinary skill at the time of invention to exclude coupling to a PV if one desired no generation of electricity.
Response to Arguments
Applicant’s arguments filed November 3, 2021 have been considered but are moot in view of new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784